Opinion issued April 16, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-00504-CV
                           ———————————
               KRISTOFER THOMAS KASTNER, Appellant
                                       V.
  HARRIS COUNTY, FORMER SHERIFF TOMMY THOMAS, AND
HARRIS COUNTY SHERIFF’S DEPUTIES SAULO AGUILAR, MICHAEL
           LECOMPTE, AND M. REYNAUD, Appellees



                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-45366


                         MEMORANDUM OPINION

      Appellant, Kristofer Thomas Kastner, proceeding pro se, attempts to appeal

from the trial court’s order dismissing his suit against appellees, Harris County,
former Sheriff Tommy Thomas, and Harris County Sheriff’s Deputies Saulo

Aguilar, Michael Lecompte, and M. Reynaud. Because appellant has not complied

with Texas Civil Practice and Remedies Code Chapter 11, governing vexatious

litigants, we dismiss the appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §.11.001–

.104 (West 2002 & Supp. 2012).

       Pursuant to Chapter 11, “[a] court may, on its own motion or the motion of

any party, enter an order prohibiting a person from filing, in propria persona, a new

litigation in a court in this state if the court finds, after notice and hearing, that: (1)

the person is a vexatious litigant; and (2) the local administrative judge of the court

in which the person intends to file the litigation has not granted permission . . . to

file the litigation.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a) (West

Supp. 2012). The Office of Court Administration of the Texas Judicial System

(“OCA”) is required to maintain a list of vexatious litigants subject to pre-filing

orders. See id. § 11.104(b).

       “[A] clerk of a court may not file a litigation, original proceeding, appeal, or

other claim presented by a vexatious litigant subject to a prefiling order,” unless

the litigant obtains an order from the local administrative judge authorizing the

filing. See id. § 11.103(a). “If the clerk mistakenly files a litigation 1 without an


1
       “Litigation” includes “a civil action commenced, maintained, or pending in any
       state or federal court.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.001(2)
       (West Supp. 2012).

                                            2
order from the local administrative judge, any party may file with the clerk and

serve on the plaintiff 2 and the other parties to the suit a notice stating that the

plaintiff is a vexatious litigant subject to a prefiling order.” Id. §.11.103(b). “On

the filing of the notice, the court shall immediately stay the litigation and shall

dismiss the litigation, unless the plaintiff,” within ten days after the notice is filed,

“obtains an order from the local administrative judge permitting the filing.” Id.

      The OCA’s list reflects that, on April 30, 2012, the 133rd District Court of

Harris County declared appellant a vexatious litigant and entered a prefiling order

in Kastner v. Sanders, No. 2011-54173 (133rd District Court of Harris County,

Tex., Apr. 30, 2012).      The order prohibits appellant “from filing, in propria

persona, a new litigation in any court of this state” unless he obtains permission of

the local administrative judge. Id.

      Appellees have filed a notice stating that appellant has been declared a

vexatious litigant, that he is subject to the pre-filing order issued in Sanders, and

that he has failed to obtain permission from the local administrative judge to file

the instant appeal.     See TEX. CIV. PRAC. & REM. CODE ANN. §.11.103(b).

Appellees move to dismiss the appeal. See id.

      On February 5, 2013, the Clerk of the Court notified appellant that the

appeal was subject to dismissal unless, within ten days, he filed proof that he had

2
      “‘Plaintiff’ means an individual who commences or maintains a litigation.” Id.
      §.11.001(5) (emphasis added).
                                           3
obtained an order from the local administrative judge permitting the filing of this

appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §.11.103(a).3                    Appellant’s

responses do not show grounds for continuing the appeal. Further, the Court’s

records reflect that, on March 14, 2013, the local administrative judge denied

appellant’s request for permission to continue this appeal.

      Accordingly, we grant the appellees’ motion and dismiss the appeal. We

dismiss all other pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




3
      This is not an appeal from an order declaring appellant a vexatious litigant. See id.
      §.11.103(d).
                                            4